TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-20-00046-CV



                                    In re Nathan H. Butler


                                        D. R., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
       NO. C-18-0089-CPS, THE HONORABLE GARY L. BANKS, JUDGE PRESIDING



                            ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of D.R. The subject of this

proceeding is Nathan H. Butler, appellant’s attorney.

               Appellant filed her notice of appeal on January 14, 2020, and her brief was due

February 6, 2020. On February 11, 2020, we ordered counsel to file appellant’s brief no later

than February 25, 2020. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Nathan H. Butler shall appear in person before

this Court on Tuesday, March 24, 2020, at 10:30 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have
sanctions imposed for his failure to obey our February 11, 2020 order. This order to show cause

will be withdrawn and Butler will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before Friday,

March 20, 2020.

              It is ordered on March 5, 2020.



Before Justices Goodwin, Kelly, and Smith




                                                2